Citation Nr: 0737691	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a back injury, claimed as severe back pain.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for chronic bronchitis and chronic obstructive 
pulmonary diseased (COPD), claimed as a lung condition.  

3.  Entitlement to service connection for an old deformity of 
the right iliac bone, claimed as a cracked hip and a hip and 
pelvis injury.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and his niece


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1946, and from July 1950 to February 1951, including 
honorable service during World War II and the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2004 
and August 2004, of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Los Angeles, California and Winston-
Salem, North Carolina, respectively, both of which declined 
to reopen the veteran's claims for service connection for 
back and lung conditions and service connection was denied 
for a hip and pelvis injury.

A Travel Board hearing was held in September 2007 and a 
transcript of that hearing is associated with the veterans 
claims file.  The Board granted a motion to advance the case 
on the docket.

The Board notes that this appeal initially included the 
issues of entitlement to increased ratings for bilateral 
hearing loss and tinnitus.  During the September 2007 Travel 
Board hearing, the veteran withdrew his appeal as to those 
two issues only.  As such, the issues of entitlement to 
increased ratings for bilateral hearing loss and tinnitus are 
no longer the subjects of appellate consideration.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for a back condition and 
a lung condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a December 2001 rating decision, the RO declined to 
reopen the veteran's claims of service connection for a back 
condition and a lung condition.  The veteran was advised of 
the decision and of his appellate rights, but did not appeal 
the denial.

3.  Evidence received since the December 2001 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for a back disability.

4.  Evidence received since the December 2001 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for a lung disability.  

5.  The veteran's hip and pelvis disability is attributable 
to his active service.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied service connection 
for a back condition is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Evidence obtained since the RO denied service connection 
for a lung condition is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Criteria for service connection for a hip and pelvis 
condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is typically required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefits. 

With respect to obtaining new and material evidence, the 
Board finds that the January 2004 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the reason for the 
previous denial and the evidence needed to reopen the claims.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2004 notice was given prior to the 
appealed AOJ decisions, dated in April 2004 and August 2004.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In September 2007, 
the veteran appeared and testified at a Travel Board hearing 
at the Los Angeles RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  Therefore, the Board now turns to the merits of 
the veteran's claims.  

New and material evidence

In April 1959, the RO denied service connection for a back 
condition, finding that the veteran's back condition was no 
worse than as assessed in 1948.  In August 1987, the RO 
denied service connection for the veteran's back and lung 
condition.  With respect to the back condition claim, the RO 
specifically found no continuity of treatment for the 
veteran's back condition and no objective findings of an 
injury in service.  The veteran was advised of this decision 
and of his appellate rights, but he did not appeal the denial 
of benefits.  As such, the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran 
requested to reopen the claims on several occasions and in, 
December 2001, the RO declined to reopen the claims as there 
was no new and material evidence submitted or obtained by VA.  
The veteran was advised of this decision and again did not 
appeal the denial of benefits.  Therefore, the December 2001 
rating decision also became final.

Pursuant to an August 2003 application, the veteran now seeks 
to reopen his claims for service connection for back and lung 
disabilities.  Generally, where prior RO decisions have 
become final, they may only be reopened through the receipt 
of new and material evidence.  38 U.S.C.A. § 5108.  Where new 
and material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the last final 
decision, in December 2001, included the veteran's service 
medical records (SMRs), VA treatment records, a VA 
examination, dated in January 2001 and reports from QTC 
Medical Services.  

Evidence of record since the December 2001 rating decision 
includes, the veteran's statement, claim and previously 
submitted medical evidence, dated in August 2003,  VA 
treatment records, dated from January 2002 to December 2003, 
VA treatment records and a physician's statement, dated from 
June 1988 to February 2004, the veteran's statement, dated in 
April 2005, VA treatment records, dated from November 2005 to 
April 2006, and the transcript from the veteran's September 
2007 Travel Board hearing in Los Angeles, California.  

Back disability

In his August 2003 statement and request to reopen, the 
veteran reported having slid down a cargo net and while 
straddling his rifle, rolled onto his right side and damaged 
his hip.  He further noted that upon VA treatment for back 
pain, VA personnel discovered the veteran had a cracked hip 
and damaged pelvis.  It appears that the veteran contends his 
hip injury contributed to his back pain.  Included in his 
statement and request to reopen, the veteran submitted 
medical evidence previously before agency decsion-makers 
regarding his disabilities.  

VA treatment records, dated since December 2001, reflect 
treatment for back pain.  These records do not, however, 
include any opinion as to the cause or etiology of the 
claimed back condition.  A February 2004 physician's 
statement reflects treatment for degenerative osteoarthritis 
from April 1992 to February 2004.  

At his September 2007 hearing, the veteran testified that he 
was hit with a rock when a mortar went off near him sometime 
in 1950.  After, he jumped in a fox hole and was then taken 
to Yokosuka Naval Hospital in Japan where the treating 
personnel could not figure what was wrong with his back.  He 
recalled long needles being inserted in his back and was told 
to stay on a bunk with plywood under the mattress.  He 
testified that he was in pain and could hardly move.  The 
veteran was then sent back to the U.S. where he was 
ultimately discharged from the Marine Corps.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since December 2001 is 
new, in that it was not previously before agency decision-
makers when deciding the veteran's most recent claim to 
reopen.  The evidence, however, is not material because it 
does not speak to an unestablished fact necessary to 
substantiate the claim-specifically, whether there is a link 
between the veteran's current back condition and service.  
The medical evidence submitted merely notes the veteran's 
current back condition and history of treatment for back 
pain.  None of the reports submitted by treating physicians 
indicated any link between the veteran's service and his 
current diagnosis.  Records showing treatment years after 
service which do not link the post-service condition to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  
Consequently, the claim is not reopened and service 
connection for a back condition remains denied.    

Lung disability, to include chronic bronchitis and COPD

The veteran alleged that his lung conditions were caused in 
Korea when he spent time in water-filled fox holes.  He 
reported that he underwent a lung operation, which he 
subsequently deemed was unsuccessful.  

VA treatment records reflect treatment for chronic bronchitis 
and COPD, but there is no opinion as to the cause or etiology 
of the claimed lung conditions.  A February 2004 statement 
from the veteran's treating physician reflects treatment for 
the lung conditions from April 1992 through February 2004.  

A November 2005 VA treatment note reflects treatment for 
severe bronchectasis and COPD, presumably caused by old 
pneumonias.  Again, the treating personnel did not opine as 
to the likely causes of these lung conditions.

During his September 2007 Travel Board hearing, the veteran 
testified that he experienced pneumonia after he spent time 
in a fox hole in Korea.  He recalled sitting in cold water in 
the fox hole and having lung problems ever since.  

As noted above, the Board has reviewed the evidence of record 
obtained since the last final decision in December 2001.  The 
evidence submitted is new, as it was not before agency 
decision-makers when the December 2001 decision was issued.  
This evidence is not, however, material as it does not relate 
to an unestablished fact necessary to substantiate the 
claim-namely, there is no evidence that the veteran's lung 
conditions are related to service.  The evidence merely shows 
years of treatment for chronic bronchitis and COPD with a 
generalized statement from treating personnel that it was 
"presumably" caused by old pneumonias.  Although the Board 
appreciates the veteran's assertions that his lung conditions 
are related to his service in Korea, there is no objective 
evidence linking service to his lung conditions.  The veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the claim is not reopened and 
service connection for a lung condition, to include chronic 
bronchitis and COPD, remains denied.  

Service connection

The veteran seeks service connection for a hip and pelvis 
injury caused by or aggravated by service.  It is contended 
that the veteran rolled over his rifle while on a cargo net 
and injured his hip and pelvis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In a November 1944 physical examination, the veteran was 
found to be normal.  He was specifically found to be normal 
in regards to bones, joints, deformity and fractures. 

The veteran's July 1950 medical examination for extended 
active duty notes no preexisting hip or pelvis condition.  In 
fact, the examination listed no defects and found the veteran 
fit for duty.  

In a December 1950 treatment note, the veteran was found to 
have "marked thickening and irregularity of the lateral 
portion of the wing of the right ilium.  The appearance is 
consistent with an old healed fracture."  That same month, 
another treatment note reflected that the veteran had a right 
ilium irregularity which was "believed to be the result of 
an injury 3 years ago and is not contributing to the present 
symptoms [limitation of motion of the lumbar spine]."  

A July 1997 treatment note reflects a diagnosis of a 
deformity of the right iliac bone and the physician opined 
that it was "almost certainly old and posttraumatic in 
origin."  There was no reference made to the possible trauma 
that caused this deformity.  

At his September 2007 hearing, the veteran credibly testified 
that he injured his right hip and pelvis while in service.  
He recalled rolling over his rifle while on a cargo net.  He 
testified that he experienced severe pain and was taken to 
the naval base in Yokosuka, Japan, and was later transferred 
back to the U.S.  The veteran related feeling sore and he 
could hardly move.  He did not recall a specific diagnosis at 
the time of the injury, but was later found to have a cracked 
hip and damaged pelvis.  He testified that he had no other 
trauma to his hip area.  

Given the evidence as outlined above, and resolving all 
reasonable doubt in favor of this veteran, the Board finds he 
is entitled to service connection for his hip and pelvis 
condition.  The veteran's credible testimony as to his in-
service hip injury, the 1997 treatment note finding the 
veteran's hip condition was posttraumatic in origin and the 
SMR notations referencing a hip injury or hip irregularity 
support the veteran's claim.  Thus, service connection for a 
hip and pelvis condition is granted. 


ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a back condition is 
not reopened and remains denied.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a lung condition, to 
include chronic bronchitis and COPD, is not reopened and 
remains denied.

Service connection for an old deformity of the right iliac 
bone, claimed as a cracked hip and a hip and pelvis injury, 
is granted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


